DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 03/11/2022.  As directed by the amendment: claims 1, 11, 16 have been amended, claims 9, 14-15 have been canceled and claims 3, 8 and 10 are withdrawn.  Thus, claims 1-2, 4-7, 11-13, 16-20 are presently pending in the application.
Response to Arguments
The amendment to include “wherein the plurality of longitudinal strips are self-biased radially inward toward an equilibrium position when a radially outward force against the plurality of longitudinal strips is absent and the distal tip member is longitudinally spaced apart from the plurality of longitudinal strips” has overcome the previous 103 rejection to Snow et al. in view of Forde et al. However, upon further consideration a new ground(s) of rejection is made in view of Austin U.S. Publication 2006/0184226 A1 in view of Haselby U.S. Publication 2011/0178588 A1 and Austin U.S. Publication 2006/0184226 A1 in view of Cohen et al. U.S. Publication 2015/0105849 A1.
Upon further consideration of the amendment made to claim 16, the examiner has made a new ground of rejection under 102(a)(1) to claims 16-19 as being anticipated by Austin. Austin discloses a stent delivery system comprising an outer sheath, the outer sheath comprising a plurality of longitudinal strips, an inner shaft slidably disposed within a lumen of the outer sheath, a self-expanding stent disposed between the inner shaft and outer sheath. Austin further discloses in the deployment configuration the plurality of longitudinal strips are urged radially outward by the expansion of the self-expanding stent (as seen in Figures 2-4, 6, 8, 12) a d the plurality of longitudinal strips are self-biased radially inward to assume an equilibrium position when not subjected to the radially outward force (as seen in Figure 4), when the distal tip member is in the deployment configuration the strips are in a collapsed state to be retracted (as seen in Figure 4).
 				Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Austin U. S. Publication 2006/0184226.
Regarding Claim 16, Austin discloses a stent delivery device 10 as seen in Figures 1-4 (paragraphs [0065-0066]) comprising: an outer sheath 16, wherein the outer sheath 16 includes a plurality of longitudinal strips 20a-20d extending proximally from the distal end of the outer sheath 16; an inner shaft 17/18 slidably disposed within a lumen of the outer sheath 16 (paragraph [0065-0068]); a self-expanding stent 12 disposed radially between the inner shaft 17/18 and the outer sheath 16 in a collapsed configuration and exerting a radially outward force against an inner surface of the outer sheath (as seen in Figure 12 and paragraphs [0040] and [0048-0050], [0057], [0068-0069], [0071] and [0075]). Austin further discloses a distal tip member 11 fixedly attached to a distal end of the inner shaft 17/18; wherein the stent delivery device 10 in the delivery configuration, is configured to house a stent radially between the inner shaft 17/18 and a distal portion of the outer sheath 16 (as seen in Figures 1-6 and paragraphs [0086-0087]). Austin further discloses wherein a distal portion of circumferentially disposed about the lumen of the outer sheath 16 (as seen in Figures 2-3). In addition, Austin discloses wherein a proximal portion of the distal tip member 11 is configured to circumferentially surround a distal end of the outer sheath (as seen in Figure 14), thereby retaining the stent 12 in the collapsed configuration. Wherein in the deployment configuration, the distal tip member 11 is longitudinally spaced apart from the distal end of the outer sheath 16 (as seen in Figures 3-4) and the plurality of longitudinal strips 20a-2d are configured to radially expand (as seen in Figures 2-3), thereby permitting a distal portion of the stent to expand toward an expanded configuration (as seen in Figures 2-3). Furthermore, Austin discloses wherein the plurality of longitudinal strips are self-biased radially inward toward an equilibrium position when a radially 
Regarding Claim 17, Austin discloses wherein the distal portion of the stent 12 radially expands (as seen in Figure 12), a proximal portion of the stent is retained within the outer sheath 16 proximal of the plurality of longitudinal strips (as seen in Figure 12 and paragraphs [0040] and [0075]). 
Regarding Claim 18, Austin discloses wherein after the distal portion of the stent 12 radially expands, proximal retraction of the outer sheath 16 relative to the stent releases the proximal portion of the stent (as seen in Figure 1-4).
Regarding Claim 19, Austin discloses in Figure 4, in the equilibrium position, the plurality of longitudinal strips 20a-20d do not extend radially outward of the outer surface of the outer sheath proximal of the plurality of longitudinal strips (the strips 20a-20d lay in a collapsed configuration as seen in Figure 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Austin U.S. Publication 2006/0184226 A1 in view of Cohen et al. U.S. Publication 2015/0105849 A1.
Regarding Claim 1, Austin discloses a stent delivery device 10 having a delivery configuration and a deployment configuration (paragraphs [0065-0066]), comprising an outer sheath 16, an inner shaft 17/18 slidable disposed within the lumen of the outer sheath 16 (paragraphs [0065-0068]); and distal tip member 11 fixedly attached to a distal end of the inner shaft 17/18, wherein a distal portion of the outer sheath 16 includes a plurality of longitudinal strips 20a-20d circumferentially disposed about the lumen of the outer sheath 16 (as seen in Figure 2-3). In addition, Austin discloses the plurality of longitudinal strips are self-biased radially inward to assume an equilibrium position when not subjected to the radially outward force (as seen in Figure 4), when the distal tip member is in the deployment configuration the strips are in a collapsed state to be retracted (as seen in Figure 4). The limitation “wherein at least a portion of the distal tip member is configured to slide longitudinally over a distal end of the outer sheath in the delivery configuration” is a recitation of intended use of the distal tip member. As seen in Figure 14, the distal tip member is configured to receive a distal end of the However, Austin does not expressly disclose wherein the plurality of longitudinal strips alternates between shorter and longer lengths around a circumference of the outer sheath.
Regarding Claim 2, Austin discloses wherein the plurality of longitudinal strips 20a-20d are defined by a plurality of slits extending at least partially through a wall of the distal portion of the outer sheath (as seen in Figures 2-3).
Regarding Claim 4, Austin disclose a plurality of longitudinal strips 20a-20d, wherein the slits are “weakened areas” because they are slits that extends through the wall of the outer sheath.
Regarding Claim 5, Austin discloses wherein distal translation of the distal tip member 11 relative to the outer sheath 16 is configured to shift the stent delivery device from the delivery configuration toward the deployment configuration (as seen in Figures 1-4 and paragraphs [0065-0068]).
Regarding Claim 6, Austin discloses wherein in the deployment configuration, the distal tip member 11 is spaced distally apart from the distal end of the outer sheath 16 (as seen in Figures 1-4 and paragraphs [0065] and [0068]).
Regarding Claim 7, Austin does not expressly disclose wherein the outer surface of the outer sheath tapers inwardly toward the distal end of the outer sheath. Cohen et al. teaches a stent delivery system 100 in the same field of endeavor for delivery of a stent 124 (as seen in Figures 1-2), the system comprising an outer sheath 700 including a plurality of longitudinal strips 706 (as seen in Figure 7A-7B and paragraphs [0063-0064]), wherein Cohen et al. teaches the outer surface of the outer sheath 700 tapers inwardly towards the distal end 704 of the outer sheath 700 for the purpose of creating a necked portion that has a diameter less than the diameter of the conical portion for the purpose of capturing the proximal end portion of the stent (paragraph [0091-0092]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Austin’s outer sheath to .
Claim 11-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Austin U.S. Publication 2006/0184226 A1 in view of Haselby U.S. Publication 2011/0178588 A1.
Regarding Claim 11, Austin discloses a stent delivery device 10 having a delivery configuration and a deployment configuration (paragraphs [0065-0066]), comprising an outer sheath 16, an inner shaft 17/18 slidable disposed within the lumen of the outer sheath 16 (paragraphs [0065-0068]); and distal tip member 11 fixedly attached to a distal end of the inner shaft 17/18; wherein the stent delivery device 10 in the delivery configuration, is configured to house a stent radially between the inner shaft 17/18 and a distal portion of the outer sheath 16 (as seen in Figures 1-6 and paragraphs [0086-0087]). Austin further discloses wherein a distal portion of circumferentially disposed about the lumen of the outer sheath 16 (as seen in Figures 2-3). In addition, Austin discloses wherein a proximal portion of the distal tip member 11 is configured to circumferentially surround a distal end of the outer sheath (as seen in Figure 14 and paragraph [0013]), thereby retaining the stent 12 in the collapsed configuration (paragraphs [0011] and [0013]). Wherein in the deployment configuration, the distal tip member 11 is longitudinally spaced apart from the distal end of the outer sheath 16 (as seen in Figures 3-4) and the plurality of longitudinal strips 20a-2d are configured to radially expand (as seen in Figures 2-3 and (paragraph [), thereby permitting a distal portion of the stent to expand toward an expanded configuration (as seen in Figures 2-3). Furthermore, Austin discloses wherein the plurality of longitudinal strips are self-biased radially inward toward an equilibrium position However, Austin does not expressly disclose wherein the distal tip member extends proximal of a distal end of the stent and circumferentially surrounds a distal end region of the stent in the delivery configuration. Haselby teaches a stent delivery system in the same field of endeavor for delivery of a stent 60, the system comprising an outer sheath 20 including a plurality of longitudinal strips 35, 36, 37 (as seen in Figures 1-3 and 6-10), wherein the stent 60 partially self-expands to urge the longitudinal strips 35, 36, 37 to extend radially outward to expose the stent graft and alloy the maximum radial expansion of the stent (paragraphs [0049-0051]); an inner shaft 100 disposed within the lumen of the outer sheath 20 (paragraphs [0025] and [0042-0043] and as seen in Figures 5-6); a distal tip member 110 attached to the distal end of the inner shaft 100 (as seen in Figures 5-6), wherein a proximal portion 117 of the distal tip member 110 is configured to circumferentially surround a distal end of the outer sheath 20 (as seen in Figures 6-8 and paragraph [0048]) in the delivery configuration, thereby retaining the stent in a collapsed configuration (as seen in Figures 8-10), and wherein the distal tip member 110 extends proximal of a distal end 62a, 62b of the stent 60 and circumferentially surrounds a distal end region of the stent 60 in the delivery configuration (as seen in Figure 8 and paragraph [0047]) for the purpose of inhibiting distal movement of the stent 60 and allow the stent to remain securely coupled to the outer sheath 20 (paragraphs [0048-0049]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Austin’s distal tip member to extend proximal a distal end of the stent and to circumferentially surround a distal end region of the 
Regarding Claim 12, Austin discloses wherein a proximal portion of the stent is retained in the collapsed configuration by the outer sheath 16 proximal of the radially expanded longitudinal strips (as seen in Figure 12 and paragraphs [0040] and [0075]). 
Regarding Claim 13, Austin discloses wherein the stent is biased radially outward against an inner surface of the distal portion of the outer sheath in the delivery configuration (as seen in Figure 12 and paragraphs [0040], [0048-0050] and [0075]). 
Regarding Claim 20, Austin does not expressly disclose wherein the distal tip member extends proximal of a distal end of the stent and circumferentially surrounds a distal end region of the stent in the delivery configuration. Haselby teaches a stent delivery system in the same field of endeavor for delivery of a stent 60, the system comprising an outer sheath 20 including a plurality of longitudinal strips 35, 36, 37 (as seen in Figures 1-3 and 6-10); an inner shaft 100 disposed within the lumen of the outer sheath 20 (paragraphs [0025] and [0042-0043] and as seen in Figures 5-6); a distal tip member 110 attached to the distal end of the inner shaft 100 (as seen in Figures 5-6), wherein a proximal portion 117 of the distal tip member 110 is configured to circumferentially surround a distal end of the outer sheath 20 (as seen in Figures 6-8 and paragraph [0048]) in the delivery configuration, thereby retaining the stent in a collapsed configuration (as seen in Figures 8-10), and wherein the distal tip member 110 extends proximal of a distal end 62a, 62b of the stent 60 and circumferentially surrounds a distal end region of the stent 60 in the delivery configuration (as seen in Figure 8 and paragraph [0047]) for the purpose of inhibiting distal movement of the stent 60 and allow the stent to remain securely coupled to the outer sheath 20 (paragraphs [0048-0049]). Therefore, it would have been obvious 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774